  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 1 of 8 Pageid#: 65




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

JAMES GILBERT BERRY,                            )
                                                )
                  Petitioner,                   )     Case No. 7:05CV00574
                                                )
v.                                              )      OPINION AND ORDER
                                                )
UNITED STATES OF AMERICA,                       )     By: James P. Jones
                                                )     United States District Judge
                  Respondent.                   )

      James Gilbert Berry, Pro Se Petitioner.

      In this long-closed case, brought as a Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255, the petitioner, James Gilbert Berry,

proceeding pro se, has filed a pleading titled “Motion to Re-Open and/or Vacate

Judgment Pursuant to Rule 60(b) and (d)(3)” of the Federal Rules of Civil Procedure.

I conclude that Berry’s motion must be denied as untimely and without legal merit.

                                         I.

      Berry pleaded not guilty in this court to a charge of conspiracy to possess with

intent to distribute 500 grams or more of methamphetamine. United States v. Berry,

No. 5:02CR30046-10. After a two-day trial in January 2003, a jury found Berry

guilty. I sentenced Berry on April 11, 2003, to 360 months in prison. Berry’s trial

attorney, Joseph A. Sanzone, then pursued a direct appeal, arguing that Berry was

denied his right to a speedy trial, that I abused my discretion in denying Berry’s
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 2 of 8 Pageid#: 66




motion for mistrial, and that I erroneously calculated the drug quantity for sentencing

purposes. All of these arguments were rejected. United States v. Berry, 87 F. App’x

312 (4th Cir.) (unpublished), cert. denied, 543 U.S. 818 (2004).

      On September 15, 2005, Sanzone filed a § 2255 motion on Berry’s behalf,

arguing that under United States v. Booker, 543 U.S. 220 (2005), decided January

12, 2005, Berry should be resentenced. Specifically, Sanzone argued under Booker

that because the facts used to determine the drug quantity on which I calculated

Berry’s sentence were not admitted or found by a jury beyond a reasonable doubt,

Berry’s sentence must be vacated. I summarily dismissed Berry’s § 2255 motion,

because the Booker decision was issued after Berry’s direct appeals were concluded

in 2004, and the rule set forth in Booker does not apply retroactively to cases on

collateral review, such as § 2255 motions. Berry v. United States, 390 F. Supp. 2d

509 (W.D. Va. 2005), appeal dismissed, 186 F. App’x 406, 407 (4th Cir. 2006)

(unpublished), cert. denied, 549 U.S. 1111 (2007).

                                          II.

      A federal prisoner only has one opportunity to challenge his conviction or

sentence under § 2255, absent extraordinary circumstances, and a second or

successive § 2255 motion, regardless of its title, must be dismissed as successive.

28 U.S.C. § 2255(f) and (h). Thus, when a defendant seeks Rule 60 relief from the

court’s judgment denying his § 2255 motion, he must demonstrate “some defect in


                                          -2-
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 3 of 8 Pageid#: 67




the integrity of the . . . habeas proceedings” to justify revisiting the § 2255 judgment,

such as an erroneous finding of procedural default or a statute of limitations bar.

Gonzalez v. Crosby, 545 U.S. 524, 532 (2005). On the other hand, a motion bringing

new habeas claims or new evidence must be denied as a Rule 60 motion and should

be construed and dismissed as a successive § 2255 motion. Id. at 531.

      Liberally construed, Berry’s Rule 60 motion alleges a two-part argument that

his initial § 2255 proceeding in 2005 was defective because his appellate attorney

also represented him in the § 2255 proceeding. First, Berry argues that his habeas

counsel, Sanzone, failed to argue in the § 2255 motion that he (Sanzone) had been

ineffective in failing to amend Berry’s petition for appeal to include claims under

Blakely v. Washington, 542 U.S. 296 (2004) (imposition of a sentencing

enhancement based solely on findings of sentencing court violates defendant’s rights

under the Sixth Amendment). Second, Berry contends that the omission of such

ineffective assistance claims in that initial § 2255 motion should be excused under

Martinez v. Ryan, 566 U.S. 1, 9 (2012). As relief, Berry asks me to reinstate this

§ 2255 case to the active docket to allow consideration of his ineffective assistance

claim. Given this argument, I will address Berry’s motion under Rule 60 rather than

construing and dismissing it as a successive § 2255 motion.




                                           -3-
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 4 of 8 Pageid#: 68




                                          III.

      Rule 60(b) provides:

      On motion and just terms, the court may relieve a party or its legal
      representative from a final judgment, order, or proceeding for the
      following reasons:

             (1) mistake, inadvertence, surprise, or excusable neglect;

             (2) newly discovered evidence that, with reasonable
             diligence, could not have been discovered in time to move
             for a new trial under Rule 59(b);

             (3) fraud (whether previously called intrinsic or extrinsic),
             misrepresentation, or misconduct by an opposing party;

             (4) the judgment is void;

             (5) the judgment has been satisfied, released, or
             discharged; it is based on an earlier judgment that has been
             reversed or vacated; or applying it prospectively is no
             longer equitable; or

             (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Subsection (c) of this rule states that “[a] motion under Rule

60(b) must be made within a reasonable time -- and for reasons (1), (2), and (3) no

more than a year after the entry of the judgment or order or the date of the

proceeding.” The so-called “savings clause in Rule 60(d)(3) permits a court to

exercise its inherent equitable powers to obviate a final judgment after one year for

‘fraud on the court.’” Fox ex rel. Fox v. Elk Run Coal Co., 739 F.3d 131, 135–36

(4th Cir. 2014). To qualify for relief under Rule 60(d)(3), “not only must fraud on


                                           -4-
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 5 of 8 Pageid#: 69




the court involve an intentional plot to deceive the judiciary, but it must also touch

on the public interest in a way that fraud between individual parties generally does

not.” Id. at 136.

      As threshold issues, a movant seeking relief under Rule 60(b) must first

demonstrate that the motion is timely, that he has a meritorious claim or defense,

and that the opposing party will not suffer unfair prejudice by having the judgment

set aside. See Robinson v. Wix Filtration Corp., 599 F.3d 403, 412 n.12 (4th Cir.

2010); Nat’l Credit Union Admin. Bd. v. Gray, 1 F.3d 262, 264 (4th Cir. 1993);

Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808, 811

(4th Cir. 1988) (per curiam). Only if the movant meets these three threshold

conditions will the court determine whether the movant has satisfied “one of the six

enumerated grounds for relief under Rule 60(b).” Nat’l Credit Union Admin. Bd., 1

F.3d at 266.

      I cannot find that any aspect of Berry’s motion under Rule 60(b) is timely

filed. His conflict of interest claim relies on Blakely and Martinez. Blakely was

decided in June 2004, and Martinez was decided on March 20, 2012 — two decisions

issued eight to sixteen years before Berry filed this Rule 60(b) motion. Such lengthy

delay in seeking to vindicate his rights simply cannot qualify as a reasonable time in

which to pursue any claim under any subsection of Rule 60(b). See Moses v. Joyner,

815 F.3d 163, 166–67 (4th Cir. 2016) (finding Rule 60(b) motion filed under


                                         -5-
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 6 of 8 Pageid#: 70




Martinez untimely when motion submitted more than two and a half years after that

decision).

      Moreover, Berry’s conflict of interest arguments under Martinez are without

merit. Ordinarily, habeas counsel’s ineffective assistance cannot serve as cause to

excuse the procedural default of post-conviction claims. Coleman v. Thompson, 501

U.S. 722, 752–54 (1991). Martinez established a “narrow exception” to the Coleman

rule: “Inadequate assistance of counsel at initial-review collateral proceedings may

establish cause for a prisoner’s procedural default of a claim of ineffective assistance

at trial.” 566 U.S. at 9.

      The only claim that Berry identifies as the fallout from the purported conflict

of interest asserts that Sanzone was ineffective in representing Berry on appeal

before the Fourth Circuit. As stated, the Martinez exception focuses only on claims

of ineffective assistance at trial. 566 U.S. at 17 (“Where, under state law, claims of

ineffective assistance of trial counsel must be raised in an initial-review collateral

proceeding, a procedural default will not bar a federal habeas court from hearing a

substantial claim of ineffective assistance at trial if, in the initial-review collateral

proceeding, there was no counsel or counsel in that proceeding was ineffective.”);

Davila v. Davis, 137 S. Ct. 2058, 2067 (2017) (“declining to expand the Martinez

exception to the distinct context of ineffective assistance of appellate counsel”).




                                           -6-
  Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 7 of 8 Pageid#: 71




      Because the ineffective assistance contention allegedly triggered by

Sanzone’s conflict of interest did not concern Sanzone’s representation at trial,

Martinez is inapplicable to assist Berry in his belated presentation of his Rule 60(b)

claim. In any event, many courts have rejected Martinez as a vehicle to reopen long-

closed habeas proceedings under Rule 60.          E.g., Moses, 815 F.3d at 167–69

(Martinez does not provide grounds for habeas petitioner to reopen his federal

habeas action under Rule 60(b)(6)); Sheppard v. Robinson, 807 F.3d 815, 820–21

(6th Cir. 2015) (same).

      Furthermore, I find no factual basis for relief from the § 2255 judgment under

Rule 60(d)(3) based on Sanzone’s alleged conflict of interest in representing Berry

on direct appeal and in the § 2255 proceeding. Clearly, this aspect of Berry’s motion

is based on facts well known to him in 2005, when he hired Sanzone, his appellate

counsel, to file his § 2255 motion. Nothing in the record suggests that Sanzone

intentionally plotted to deceive the court, nor does Berry’s case impact the public

interest in such a way as to warrant the extraordinary relief for which Rule 60(d)(3)

is reserved. Fox, ex rel. Fox, 739 F.3d at 136.

                                         IV.

      For the reasons stated, it is ORDERED that the petitioner’s motion, ECF No.

22, is DENIED.




                                         -7-
Case 7:05-cv-00574-JPJ Document 24 Filed 12/07/20 Page 8 of 8 Pageid#: 72




                                         ENTER: December 7, 2020

                                         /s/ JAMES P. JONES
                                         United States District Judge




                                   -8-
